Case 3:20-cv-00201-RNC Document 24 Filed 02/18/20 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca Case No.: 3:20-cv-00201
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina Mitchell,
her mother; ALANNA SMITH, a minor, by
Cheryl Radachowsky, her mother,

Plainti MEMORANDUM IN REPLY TO
aintiffs, FILING OF NON-PARTIES ANDRAYA
vy. YEARWOOD AND TERRY MILLER!

CONNECTICUT ASSOCIATION OF
SCHOOLS d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD PUBLIC Dated: February 18, 2020
SCHOOLS BOARD OF EDUCATION;
CROMWELL PUBLIC SCHOOLS BOARD
OF EDUCATION; GLASTONBURY
PUBLIC SCHOOLS BOARD OF
EDUCATION; CANTON PUBLIC
SCHOOLS BOARD OF EDUCATION;
DANBURY PUBLIC SCHOOLS BOARD
OF EDUCATION,

Defendants.

 

 

The opposition to Plaintiff's Motion for Expedited Order to Show Cause Hearing filed by
non-parties Andraya Yearwood and Terry Miller would be better entitled a “Motion to Delay.”
These individuals have not filed a motion to intervene and are not qualified to participate in the
case under Fed. R. Civ. P. 19. Instead of filing a motion to intervene, they attempt to slow the

clock by merely promising to do so by February 21, and then tell us that if they are permitted to

 

1 The suggestion that Plaintiffs have “compromised” the privacy of Andraya and Terry is not serious. All the events
described in the Complaint, and the full names of Andraya and Terry, have been in local and national news
repeatedly, for many months, in addition fo being posted in public websites reflecting results in CLAC races.
Andraya and Terry have repeatedly spoken directly to the press about these events, sat for formal television
interviews, and have permitted news cameras to follow them around at meets. See, among many other examples, the
February 15, 2020, Hartford Courant front-page story that includes both of their names and photographs and
discusses their transgender status. There is no privacy here to be “compromised.”

1
Case 3:20-cv-00201-RNC Document 24 Filed 02/18/20 Page 2 of 6

intervene, their first step will be to “move for an extension of time to respond.” (“Opposition to
Motion to Expedite,” ECF 20, at 5.) Be that as it may, their filing is based on inaccurate
descriptions of the law and of the history preceding Plaintiffs’ filing.

Yearwood and Miller assert that they “should have been joined” as parties, and suggest
that Plaintiffs have pulled a tactical trick by failing to name them as defendants. On the contrary,
Plaintiffs could not name them as defendants. Plaintiffs assert only claims under Title IX. Title
IX regulates only the conduct of institutions that receive federal funds; individuals never have
obligations under Title IX and are never proper defendants in Title IX actions. Hendrichsen v.
Ball State Uniy., 107 Fed. Appx. 680, 684 (7th Cir. 2004) (“only a “grant recipient,’ not an
individual, may be sued under Title IX”). Further, Plaintiffs do not accuse Yearwood and Miller
of any misconduct.

Notably, while there are a great many reported Title IX decisions on the books,
Yearwood and Miller cite not a single case in which students whose interests or wishes would be
adversely impacted by the requested relief were joined as parties, necessary or otherwise. And
yet such collateral impact is often in view. In McCormick v. School District of Mamaroneck, 370
F.3d 275 (2d Cir. 2004), for example, options for remediation suggested by the Second Circuit
included “moving boys’ soccer to the spring” or relegating boys to spring soccer in “alternating
years”-—-both “solutions” which would deprive boys of the very opportunities for championship
competition which the Court found to be so important for girls. Jd. at 297, 302. The Second
Circuit also expressly noted that many female athletes in the district reported that the change in
schedule sought by the plaintiffs would harm their athletic opportunities and was contrary to
their wishes. McCormick, 370 F.3d at 282. Yet the Second Circuit suggested no need for either

the boys or the girls who would be negatively impacted to be represented in that litigation—-nor
Case 3:20-cv-00201-RNC Document 24 Filed 02/18/20 Page 3 of 6

any procedural mechanism by which they could be. Title [X represents a Congressional policy
choice to ensure equal opportunities for women and girls in education and athletics; the desire of
Yearwood and Miller to race against girls simply does not make them required or even
appropriate parties in an action to enforce the strict requirements of Title Ix.

The two cases Yearwood and Miller cite to support their role as “required parties” (ECF
20 at 3) in fact provide no such support. On the contrary, both cases merely hold that a non-party
indirectly impacted by a judgment in a Title VIL action, who was not joined in that litigation, is
not precluded from bringing a separate action asserting that the conduct of the defendant in
implementing that judgment (or consent decree) itself created a violation of the non-party’s
rights. Martin v. Wilks, 490 U.S. 755, 763-65 (1989); Briscoe v. City of New Haven, 654 F.3d
200, 203-04 (2d Cir. 2011). They do not hold that a Title LX plaintiff must or even can join
individuals pursuant to Fed. R. Civ. Pro. 19.

Since Yearwood and Miller are not properly part of this case, their complaint that they
have been “blindsided” (ECF 20 at 3) is irrelevant. It is also fiction. As detailed in Plaintiffs’
memorandum in support of their motion for preliminary injunction, the CLAC and Defendant
Schools—the proper defendants—-have been on notice of all the substance of Plaintiffs’ claims
for months. See Complaint ff 116-124, ECF 1. Yearwood and Miller acknowledge that they, too,
are not really surprised or “blindsided,” accurately noting that “Plaintiffs have loudly and
publicly complained about Andraya and Terry since at least 2018” and “filed an administrative
complaint with the Department of Education on June 18, 2019” (a complaint that was
immediately made public). ECF 20 at 4.

Finally, their suggestion that Plaintiffs have engineered artificial urgency is false. The

Plaintiffs actively sought protection last summer in a forum created by law expressly for the
Case 3:20-cv-00201-RNC Document 24 Filed 02/18/20 Page 4 of 6

purpose, by filing a detailed complaint with the U.S. Department of Education Office for Civil
Rights (OCR). There was no “delay in seeking enforcement of [Plaintiffs’] rights.” But as
Plaintiffs Soule’s and Mitchell’s final spring season neared, it became evident that the steps and
pace of the administrative process could not provide a remedy in time to provide them relief. It
was the administrative delay in the forum in which Plaintiffs first sought relief—not “a delay in
seeking enforcement of [Plaintiffs’] rights,” Miller v. Miller, 2018 WL 3574867, at *4 (D. Conn.
2018)—that prompted Plaintiffs’ petition to this Court for injunctive relief. Plaintiffs are not the
first students to encounter this reality of timing and make an urgent switch to the courts to obtain
a preliminary injunction under Title IX. See Barrett v. West Chester Univ., 2003 WL 22803477
at *] (E.D. Pa. 2003) (granting preliminary injunction after plaintiff “withdrew the complaint
with OCR because it became apparent than OCR would be unabie to act quickly enough to have
the team reinstated with sufficient time to prepare for the 2004 season,” where “[s]everal of the
players are in their final year of school and would be denied their last opportunity to compete.”).
As elaborated in Plaintiffs’ pending motion, no monetary redress can later compensate
for lost championship opportunities. ECF 12-1, at 27-28; see also Lewis v. Rahman, 147
F.Supp.2d 225, 237 (S.D.N.Y. 2001) (the value of a championship opportunity “cannot be
measured or compensated for in money damages”). For the reasons set forth above, the request
of non-parties Yearwood and Miller that this Court slow-walk Plaintiff s emergency motion to

show cause while the 2020 spring track season sprints to its finish should be rejected.
Case 3:20-cv-00201-RNC Document 24 Filed 02/18/20 Page 5 of 6

Respectfully submitted this 18th day of February, 2020.
By: s/ Howard M. Wood IT

Howard M. Wood III

CT Bar No. 68780, CT Fed. Bar No. 08758
James H. Howard

CT Bar No. 309198, CT Fed. Bar No. 07418
FIORENTINO, HOWARD & PETRONE, P.C.
773 Main Street

Manchester, CT 06040

Telephone: (860) 643-1136

Fax: (860) 643-5773

Email: howard. wood@pfwlaw.com

Email: james.howard@pfwlaw.com

Roger G. Brooks

CT Fed. Bar No. PHV10498
Jeffrey A. Shafer

CT Fed. Bar No. PHV10495
Alliance Defending Freedom
15100 N. 90th Street
Scottsdale, Arizona 85260
Telephone: (480) 444-0020
Fax: (480) 444-0028

Email: rbrooks@ADF legal org
Email: jshafer@ADFiegal.org

Kristen K. Waggoner

CT Fed. Bar No. PHV105060
Christiana M. Holcomb

CT Fed. Bar No. PHV10493
Alliance Defending Freedom
440 First St. NW, Suite 600
Washington, D.C. 20001
Telephone: (202) 393-8690

Fax: (202) 347-3622

Email: kwaggoner@ADFlegal.org
Email: choleoomb@ADFilegal org

Attorneys for Plaintiffs
Case 3:20-cv-00201-RNC Document 24 Filed 02/18/20 Page 6 of 6

CERTIFICATE OF SERVICE

| hereby certify that on February 18, 2020 a copy of the foregoing Memorandum In
Reply was electronically filed and served by mail on anyone unable to accept electronic
filing. Notice of this filing will be sent by email to all parties by operation of the Court's
electronic filing system or by mai! to anyone unable to accept electronic filing as
indicated on the Notice of Electronics Filings. Parties may access this filing through the
Court’s CM/ECF system.

/si James H. Howard

James H. Howard

Fiorentino Howard & Petrone, P.C.
773 Main Street

Manchester, CT 06040
Telephone: 860) 643-1136
Facsimile (860) 643-5773

Federal Bar No. ct07418

Jim. howard@pfwlaw.com
